This is an action to have a reasonable subsistence and counsel fees paid or secured to the plaintiff from the estate or earnings of the defendant, her husband, as provided in 3 C. S., 1667. The plaintiff's motion was heard upon the pleadings, the affidavits, and the oral testimony, and it was adjudged that the defendant pay the plaintiff's attorneys $100 for their services, and that he pay into the office of the clerk $35 a month for the benefit of the plaintiff and her child. The judgment must be affirmed upon the authority of decisions heretofore rendered, there being no charge of adultery against the plaintiff. McManus v. McManus, 191 N.C. 740; Pricev. Price, 188 N.C. 640; Barbee v. Barbee, 187 N.C. 538; Anderson v.Anderson, 183 N.C. 139.
Affirmed.